Exhibit 10.24
EXECUTION COPY
AMENDMENT NO. 2 TO
CREDIT AGREEMENT
AMENDMENT NO. 2, dated as of November 12, 2010 (this “Second Amendment”), to the
Credit Agreement, dated as of August 23, 2006 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among BROADVIEW NETWORKS HOLDINGS, INC., a Delaware corporation (“Holdings”),
BROADVIEW NETWORKS, INC., a Delaware corporation (“Broadview Networks”),
BROADVIEW NETWORKS OF MASSACHUSETTS, INC., a Delaware corporation (“Broadview
MA”), BROADVIEW NETWORKS OF VIRGINIA, INC., a Virginia corporation (“Broadview
VA”), BRIDGECOM INTERNATIONAL, INC. , a Delaware corporation (“Bridgecom
International” and, together with Holdings, Broadview Networks, Broadview MA,
Broadview VA, and Bridgecom International, the "Borrowers”), the various
financial institutions and other Persons from time to time parties thereto
(collectively, the “Lenders”), JEFFERIES & COMPANY, INC., as sole syndication
agent (in such capacity, the “Syndication Agent”), and THE CIT GROUP/BUSINESS
CREDIT, INC. (“CIT”), as administrative agent (in such capacity, the
“Administrative Agent”), collateral agent and documentation agent for the
Lenders.
BACKGROUND
The Borrowers, the Lenders, the Syndication Agent and the Administrative Agent
are parties to the Credit Agreement, as amended by that certain Amendment No. 1
dated as of July 27, 2007 (as in effect prior to this Second Amendment, the
“Existing Credit Agreement” and as amended hereby and from time to time
hereafter, the “Credit Agreement”).
The Borrowers have requested that the Administrative Agent and the Lenders
(i) consent to the Specified Subsidiary Eliminations and the Specified License
Eliminations (as such terms are defined below), and (ii) extend the Maturity
Date under and further amend the Existing Credit Agreement, all as more fully
set forth herein.
The Administrative Agent and the Lenders are amenable to each of the foregoing
requests, all as more fully set forth and on the terms and conditions contained
herein.
NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, each of the parties hereto hereby agrees as
follows:
Section 1 . DEFINED TERMS.
Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Existing Credit Agreement.
Section 2 CONSENT
Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Administrative Agent and the Lenders consent to
the Specified Subsidiary Eliminations and the Specified License Eliminations.
Section 3 AMENDMENT TO THE EXISTING CREDIT AGREEMENT.
3.1 Amendment and Addition of Certain Defined Terms. Section 1.1 of the Existing
Credit Agreement shall be amended to (a) add the following new defined terms:
“Credit Party”, “Second Amendment”, “Second Amendment Effective Date”,
“Specified License Eliminations”, “Specified Licenses”, “Specified Subsidiary”,
Specified Subsidiaries”, “Specified Subsidiary Eliminations”, and “Trigger
Period” and (b) amend and restate the following defined terms: “Applicable
Margin”, “Maturity Date”, and “Trigger Event”, all of which are deemed inserted
in their proper alphabetical order, as set forth below:

 

1



--------------------------------------------------------------------------------



 



“Applicable Margin” means (i) 2.75% per annum with respect to LIBOR Rate Loans
and 1.75% per annum with respect to Base Rate Loans, and (ii) commencing on the
Second Amendment Effective Date, 3.00% per annum with respect to LIBOR Rate
Loans and 2.00% per annum with respect to Base Rate Loans.
“Credit Party” means any Borrower or Guarantor.
“Maturity Date” means the earliest to occur of (a) February 23, 2012, (b) the
date that the Revolving Credit Commitment is reduced to $0 pursuant to
Section 2.5, or (c) the date of termination of the Revolving Credit Commitment
by the Administrative Agent on behalf of the Lenders pursuant to
Section 10.2(a).
“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated on or about November 12, 2010, among the Administrative Agent, the
Syndication Agent, the Lenders and the Borrowers.
“Second Amendment Effective Date” has the meaning assigned thereto in the Second
Amendment.
“Specified Subsidiary” means any of the Wholly-Owned Subsidiaries of the
Borrowers set forth on Schedule A attached to the Second Amendment, and
“Specified Subsidiaries” means all of the Wholly-Owned Subsidiaries of the
Borrowers set forth on Schedule A attached to the Second Amendment.
“Specified License Eliminations” means the forfeiture, surrender, waiver, lapse,
and/or termination of the Specified Licenses.
“Specified Licenses” means the state and federal licenses set forth with
particularity on Schedule B attached to the Second Amendment.
“Specified Subsidiary Eliminations” means (i) the merger of any of the Specified
Subsidiaries into any Wholly-Owned Subsidiary, into any other Specified
Subsidiary or into any Borrower or into any Guarantor (provided that such
Borrower or Guarantor, as the case may be, is the surviving entity), or (ii) the
liquidation, winding up or dissolution of any of the Specified Subsidiaries,
provided that any assets distributed in connection with any such liquidation,
winding up or dissolution, will be distributed to a Wholly-Owned Subsidiary, a
Specified Subsidiary, a Guarantor or a Borrower.
“Trigger Event” means the occurrence of any of the following:
(a) any Event of Default occurs, that has not been waived in writing by the
Administrative Agent;
(b) a case or other proceeding shall be commenced against any Borrower or any
other Credit Party in any court of competent jurisdiction seeking (i) relief
under the federal bankruptcy laws (as now or hereafter in effect) or under any
other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, or (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like for any Borrower or any
other Credit Party or for all or any substantial part of their respective
assets, domestic or foreign; or
(c) on any day, the Borrowing Base Amount as of such day minus the aggregate
amount of Extensions of Credit outstanding on such day is an amount less than
$5,000,000.

 

2



--------------------------------------------------------------------------------



 



“Trigger Period” means:
(a) upon the occurrence of the event described in clause (a) of the definition
of Trigger Event, the period commencing on such date and ending on the date on
which written waiver of such event is given by the Administrative Agent to the
Borrowers;
(b) upon the occurrence of an event described in clause (b) of the definition of
Trigger Event, the period commencing on such date and ending on the date on
which the relevant case or proceeding has been stayed or dismissed; and
(c) upon the occurrence of the event described in clause (c) of the definition
of Trigger Event, the period commencing on such date and ending on the fifteenth
(15th) consecutive day thereafter on which the Borrowing Base Amount minus the
aggregate of Extension of Credit outstanding on such date is greater than
$5,000,000.
3.2 Modification to Terms Generally. Section 1.2 of the Existing Credit
Agreement is hereby amended to add the following sentence at the end thereof:
Any reference herein or in any of the other Loan Documents to a Default that is
continuing or an Event of Default that is continuing or the continuance thereof,
shall mean (i) in the case of a Default, one that has not been cured within any
applicable cure period (to the extent susceptible to cure), and (ii) in the case
of an Event of Default, one that has not been waived in writing by the
Administrative Agent and/or Required Lenders, as the case may be. In further
clarification of the foregoing, any Event of Default hereunder or under any
other Loan Document shall be “continuing” unless and until such Event of Default
has been waived in writing by the Administrative Agent and/or Required Lenders,
as the case may be.
3.3 Modification of Voluntary Reductions in Revolving Credit Commitments. The
first sentence of Section 2.5(a) of the Existing Credit Agreement is hereby
amended by deleting therefrom in its entirety the phrase “without premium or
penalty,”.
3.4 Imposition of Prepayment Fee. Section 4.3 of the Existing Credit Agreement
is hereby amended to add a new subsection (c) thereto as follows:
(c) Prepayment Fee. In the event that at any time prior to the Maturity Date
(i) the Borrowers terminate the Revolving Credit Facility or terminate this
Credit Agreement, or (ii) the Revolving Credit Commitment is voluntarily reduced
by the Borrowers, as permitted under Section 2.5(a) herein or mandatorily
reduced, as required under Section 2.5(b) herein, or (iii) after the occurrence
of an Event of Default that has not been waived in writing by the Administrative
Agent, the Revolving Credit Commitments are terminated or reduced or this Credit
Agreement is terminated as contemplated by Section 10.2 (in each case, whether
automatically or by the Administrative Agent), then in any such event, Borrowers
shall pay to the Administrative Agent a prepayment fee (which shall constitute a
part of the Obligations) in the amount of three-quarters of one percent (0.75%)
multiplied by:
(1) the aggregate Revolving Credit Commitments of all Lenders, in the case of an
event contemplated by clause (i) above, and such prepayment fee shall be due and
payable in full on the date of termination;

 

3



--------------------------------------------------------------------------------



 



(2) the amount of the permanent reduction in the Revolving Credit Commitment of
all Lenders, in the case of an event contemplated by clause (ii) above, and such
prepayment fee shall be due and payable in full on the date of such reduction;
and
(3) the amount of the reduction in the Revolving Credit Commitment of all
Lenders or the aggregate Revolving Credit Commitments of all Lenders, as the
case may be, in the case of an event contemplated by clause (iii) above, and
such prepayment fee shall be payable at the time of such reduction or
termination, thereof, as the case may be.
3.5 Modification to Collateral Reporting. The first sentence of Section 7.2(a)
of the Existing Credit Agreement is hereby amended and restated in its entirety
as follows:
Deliver to the Administrative Agent, within fifteen (15) days (but during any
Trigger Period, within five (5) days) of the end of each month (or more
frequently if reasonably requested by the Administrative Agent or if requested
at any time during a Trigger Period), a Borrowing Base Certificate (which shall
be calculated as of the last day of the immediately preceding month and which
shall not be binding upon the Administrative Agent or restrictive of the
Administrative Agent’s rights under this Agreement).
3.6 Modification to Post-Closing Obligations. Section 8.14 of the Existing
Credit Agreement is amended to delete the phrase “...the occurrence of any
Trigger Event...” contained therein and replace it with the phrase “...a Trigger
Period...”
3.7 Modification of Notices. The applicable provision set forth in
Section 12.1(b) of the Existing Credit Agreement relating to the Addresses for
Notices to the Administrative Agent, Swingline Lender or initial Issuing Bank,
is hereby amended and restated in its entirety as follows:

             
If to Administrative Agent, Swingline Lender or initial Issuing Bank:
   
The CIT Group/Business Credit, Inc.
11 West 42nd Street
New York, New York 10036
Attention: Portfolio Manager    
 
       
with a copy to:
  Stradley Ronon Stevens & Young, LLP
2005 Market Street, Suite 2600
Philadelphia, PA 19103
Attention: Gary P. Scharmett, Esquire
Telephone No: (215) 564-8046
Telecopy No. (215) 564-8120

Section 4 GENERAL RELEASE; INDEMNITY
4.1 Release. In consideration of, among other things, the Lenders’ execution and
delivery of this Second Amendment, each of the Credit Parties, on behalf of
itself and its successors and assigns (collectively, “Releasors”), hereby
forever waives, releases and discharges to the fullest extent permitted by law,
and hereby agrees to hold each Releasee (as defined below) harmless from, any
and all claims (including, without limitation, crossclaims, counterclaims,
rights of set-off and recoupment), causes of action, demands, suits, costs and
expenses, and damages (collectively, the “Claims”), that any Releasor now has or
hereafter may have, of whatsoever nature and kind, whether known or unknown,
whether now existing or hereafter arising, whether arising at law or in equity,
against the Administrative Agent, the Lenders and their respective affiliates,
shareholders and “controlling persons” (within the meaning of the federal
securities laws), and their respective successors and assigns and each and all
of the officers, directors, employees, consultants, agents, attorneys and other
representatives of each of the foregoing (collectively, the “Releasees”), based
in whole or in part on facts, whether or not now known, existing on or before
the execution of this Second Amendment; provided that (a) such release shall
only relate to Claims arising directly

 

4



--------------------------------------------------------------------------------



 



and primarily from or relating directly and primarily to the Loan Documents and
(b) such release shall not apply to Claims resulting from the gross negligence
or willful misconduct of the Releasee relating directly and primarily to the
Loan Documents. In entering into this Second Amendment, each of the Credit
Parties, has consulted with, and been represented by, legal counsel and
expressly disclaims any reliance on any representations, acts or omissions by
any of the Releasees and hereby agree and acknowledge that the validity and
effectiveness of the releases set forth above do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity hereof. The provisions of this Section 4.1 shall survive the
termination of the Credit Agreement and the other Loan Documents and payment in
full of the Obligations.
4.2 Indemnity. Each of the Credit Parties, hereby agrees that its obligation to
indemnify and hold the Releasees harmless as set forth in the immediately
preceding Section 4.1, shall include an obligation to indemnify and hold
Releasees harmless with respect to any and all liabilities, obligations, losses,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, reasonable attorney’s fees and expenses) or disbursements of any
kind or nature whatsoever incurred by the Releasees, or any of them, whether
direct, indirect or consequential, as a result of or arising from or relating to
any proceeding by, or on behalf of any Person, including, without limitation,
the respective officers, directors, agents, trustees, creditors, partners or
shareholders of any of the Credit Parties, whether threatened or initiated,
asserting any claim for legal or equitable remedy under any statute, regulation
or common law principle arising from or in connection with the negotiation,
preparation, execution, delivery, performance, administration and enforcement of
this Second Amendment or any other document executed in connection herewith;
provided that none of the Credit Parties, shall have any indemnification
obligation to any Releasee pursuant to this Section with respect to liabilities
to the extent resulting from the gross negligence or willful misconduct of any
Releasee. If and to the extent that the foregoing undertaking is adjudged by a
final judicial determination to be unenforceable for any reason, each of the
Credit Parties jointly and severally agrees to make the maximum contribution to
the payment and satisfaction thereof which is permissible under applicable law.
The foregoing indemnity shall survive the termination of the Credit Agreement
and the other Loan Documents and the payment in full of the Obligations.
4.3 Ratification of Liability. Subject to the terms of the Credit Agreement and
this Second Amendment, the Credit Parties, as debtors, grantors, pledgors,
guarantors, assignors, or in other similar capacities in which such Person
grants liens or security interests in its properties or otherwise act as
accommodation parties or guarantors, as the case may be, hereby ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Loan Documents (as amended hereby) to which it is a
party (including, without limitation, the obligation to pay interest at the rate
of interest contemplated by Section 4.1(c) of the Credit Agreement on account of
Events of Default heretofore occurring, currently pending or hereafter arising)
and, to the extent such Credit Party granted liens on or security interests in
any of its properties pursuant to any such Loan Document as security for or
otherwise guaranteed any or all Obligations under or with respect to the Loan
Documents, each of the Credit Parties hereby ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby. Each of the Credit Parties hereby consents to this Second
Amendment. Except as otherwise provided herein, the execution of this Second
Amendment shall not operate as a waiver of any right, power or remedy of the
Lender, constitute a waiver of any provision of any of the Loan Documents or
serve to effect a novation of the Obligations.
Section 5 REPRESENTATIONS AND WARRANTIES AND COVENANTS
Each of the Borrowers hereby represents and warrants to the Administrative Agent
and the Lenders as follows:
5.1 The Second Amendment. The execution, delivery and performance by each Credit
Party of this Second Amendment, (i) have been duly authorized by all necessary
action, and (ii) do not and will not contravene its charter or by-laws, its
limited liability company or operating agreement or its certificate of
partnership or partnership agreement, as applicable, or any applicable law or
any contractual restriction binding on or otherwise affecting it or any of its
properties. This Second Amendment has been duly and validly executed by an
authorized executive officer of each of the Borrowers and constitutes the legal,
valid and binding obligation of each of the Borrowers enforceable against each
of the Borrowers in accordance with its terms. The Credit Agreement, as amended
by this Second Amendment, remains in full force and effect and is the valid and
binding obligation of each of the Borrowers enforceable against each of the
Borrowers in accordance with its terms. Each of the Borrowers hereby ratifies
and confirms the Credit Agreement, as amended by this Second Amendment.

 

5



--------------------------------------------------------------------------------



 



5.2 No Default or Event of Default. No Default or Event of Default has occurred
or now exists under the Credit Agreement, as amended by and after giving effect
to this Second Amendment, and no Default or Event of Default will occur as a
result of the effectiveness of this Second Amendment.
5.3 Solvency. After giving effect to the consummation of the transactions
contemplated in this Second Amendment and the other Loan Documents, each of the
Borrowers is Solvent.
5.4 Status of Specified Subsidiaries. Each of the Specified Subsidiaries (i) is
an inactive entity, without any current trade or business, (ii) has de minimis
assets, (iii) has de minimis liabilities (whether liquidated or contingent),
(iv) is not material to the ongoing business or operations of the Borrowers (or
any of them) or any other Credit Party, (v) if liquidated, dissolved or merged
out of existence will not cause or result in a violation by any Credit Party, of
any federal, state or local law, rule or regulation.
5.5 Status of Specified Licenses. Each of the Specified Licenses (i) has no
material pecuniary value, (ii) is not material to the ongoing business or
operations of the Borrowers (or any of them) or any other Credit Party, (iii) if
forfeited, surrendered, waived, lapsed or terminated, (a) will not cause or
result in a violation by any Credit Party (or any holder of such Specified
License), of any federal, state or local law, rule or regulation, and (b) will
not impair, or diminish the value of the Collateral.
5.6 Restatement of Representations and Warranties. The representations and
warranties of each of the Borrowers contained in the Credit Agreement, as
amended by and after giving effect to this Second Amendment, and the other Loan
Documents are true and correct on and as of the date of this Second Amendment as
though made on the date of this Second Amendment, it being understood and agreed
that any representation or warranty which by its terms was made as of a
specified date shall be required to be true and correct only as of such
specified date.
Section 6 CONDITIONS TO EFFECTIVENESS.
The date and time of the effectiveness of this Second Amendment (the “Second
Amendment Effective Date”) is subject to the satisfaction of each and all of the
following conditions precedent (unless waived in writing by the Administrative
Agent and the Lenders):
6.1 Loan Documents. The Administrative Agent shall have received an executed
copy of (i) this Second Amendment, (ii) Secretary’s Certificate(s) with respect
to the Credit Parties, confirming the due authorization of the transactions
contemplated by the Second Amendment, together with copies of the authorizing
resolutions, and (iii) Securities Account Control Agreement with respect to
Borowers’ investment accounts at UBS (which Borrowers represent and warrant
constitute the only investment accounts of Borrowers), all in form and substance
satisfactory to the Administrative Agent.
6.2 Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the transactions contemplated by this
Second Amendment shall be satisfactory in form and substance to the
Administrative Agent and its counsel.
6.3 Amendment Fee. Borrowers shall pay to Administrative Agent for the ratable
benefit of the Lenders an amendment fee in the amount of One Hundred Twenty Five
Thousand Dollars ($125,000.00), which shall be deemed fully earned and
immediately due and payable upon the execution of this Second Amendment and
which shall be paid either directly by Borrower or by the Administrative Agent’s
making a Revolving Credit Loan and retaining the proceeds for distribution to
the Lenders in satisfaction of such amendment fee.

 

6



--------------------------------------------------------------------------------



 



Section 7 CONSENT AND AFFIRMATION OF GUARANTORS.
In order to induce the Administrative Agent and the Lenders to enter into this
Second Amendment and to provide the accommodations set forth herein, and in
consideration of such accommodations, each Guarantor hereby: (i) consents to the
provisions of this Second Amendment; (ii) confirms, agrees and certifies that as
of the date of this Second Amendment (a) such Guarantor’s obligations under the
Guaranty Agreement and the Collateral Agreement, relating to the Guaranteed
Obligations (as defined in the Guaranty Agreement) and/or the Obligations, as
amended by this Second Amendment shall be unimpaired hereby, (b) such Guarantor
has no defenses or set-offs against the Administrative Agent or the Lenders, or
any of their officers, directors, employees, agents or attorneys with respect to
its Guaranty, (c) all of the terms, conditions and covenants in the Guaranty
Agreement remain unaltered and in full force and effect and are hereby ratified
and confirmed; (iii) reaffirms the Guaranty Agreement in accordance with its
terms; (iv) acknowledges that the Guaranty Agreement extends to each and every
obligation due and owing from the Borrowers to the Administrative Agent and the
Lenders under the Credit Agreement; (vi) certifies that as of the date of this
Second Amendment all of the representations and warranties made in the Guaranty
Agreement and the Collateral Agreement are true and correct in all material
respects; and (vii) ratifies and confirms the indemnification and waiver of jury
trial provisions contained in the Guaranty Agreement and the Collateral
Agreement
Section 8 MISCELLANEOUS.
8.1 Governing Law. This Second Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of New York with out giving
effect to the conflict of laws rules thereof.
8.2 Severability. Any provision of this Second Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Second
Amendment.
8.3 Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto and separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which taken together shall constitute but one and the same instrument.
8.4 Headings. Section headings used in this Second Amendment are for the
convenience of reference only and are not a part of this Agreement for any other
purpose.
8.5 Negotiations. The Credit Parties acknowledge and agree that all of the
provisions contained herein were negotiated and agreed to in good faith after
discussion with the Administrative Agent and the Lenders.
8.6 Nonwaiver. Except as otherwise provided in this Second Amendment, the
execution, delivery, performance and effectiveness of this Second Amendment
shall not operate as, or be deemed or construed to be, a waiver: (i) of any
right, power or remedy of the Lenders or the Administrative Agent under the
Credit Agreement or the other Loan Documents, or (ii) of any term, provision,
representation, warranty or covenant contained in the Credit Agreement or any
other Loan Document. Further, none of the provisions of this Second Amendment
shall constitute, be deemed to be or construed as, a waiver of any Default or
Event of Default under the Credit Agreement, except as provided by this Second
Amendment.
8.7 Reference to and Effect on the Credit Agreement. Upon the effectiveness of
this Second Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement as amended by this Second Amendment
and each reference to the Credit Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Credit Agreement
shall mean and be a reference to the Credit Agreement, as amended by this Second
Amendment.
8.8 Further Assurances. The Borrowers agree that they will, promptly upon the
request of the Administrative Agent, make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under the Credit Agreement and the other Loan Documents,
including, without limitation the perfection of Administrative Agent’s security
interests in (and control of) all Credit Parties’ applicable deposit accounts
and securities accounts, as well as all patents, trademarks and other assets
acquired by Broadview Networks from Natural Convergence, Inc.

 

7



--------------------------------------------------------------------------------



 



8.9 Post-Closing Obligation. Within 30 days after the Second Amendment Effective
Date (or such later date with the consent of the Administrative Agent in its
sole discretion), the Administrative Agent shall have received control
agreements, duly authorized, executed and delivered, among the applicable Credit
Party, the Administrative Agent and the applicable depositary bank, with such
exceptions as are provided in the Collateral Agreement (to the extent not
previously obtained), and each in form and substance satisfactory to the
Administrative Agent, including that upon a Trigger Event such depositary bank
shall not take instructions from such applicable Credit Party (but if, after a
Trigger Period, no Trigger Event shall have occurred during any period of 30
consecutive days, then, at the end of such 30-day period, the Administrative
Agent shall notify the applicable depositary bank that the applicable Credit
Party is once again entitled to give instructions to such depositary bank).
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective officers or Administrative Agent thereunto
duly authorized as of the date first written above.

            BORROWERS

BROADVIEW NETWORKS HOLDINGS, INC.
      By:   /s/ Corey Rinker         Name:   Corey Rinker       Title:   Chief
Financial Officer       BROADVIEW NETWORKS INC.
      By:   /s/ Corey Rinker         Name:   Corey Rinker        Title:   Chief
Financial Officer        BROADVIEW NETWORKS OF MASSACHUSETTS, INC.
      By:   /s/ Corey Rinker         Name:   Corey Rinker        Title:   Chief
Financial Officer        BROADVIEW NETWORKS OF VIRGINIA, INC.
      By:   /s/ Corey Rinker         Name:   Corey Rinker        Title:   Chief
Financial Officer        BRIDGECOM INTERNATIONAL, INC.
      By:   /s/ Corey Rinker         Name:   Corey Rinker        Title:   Chief
Financial Officer   

SIGNATURES CONTINUED ON FOLLOWING PAGE

 

8



--------------------------------------------------------------------------------



 



            GUARANTORS

BRIDGECOM HOLDINGS, INC.
      By:   /s/ Corey Rinker         Name:   Corey Rinker        Title:   Chief
Financial Officer        TRUCOM CORPORATION
      By:   /s/ Corey Rinker         Name:   Corey Rinker        Title:   Chief
Financial Officer        BRIDGECOM SOLUTIONS GROUP, INC.
      By:   /s/ Corey Rinker         Name:   Corey Rinker        Title:   Chief
Financial Officer        OPEN SUPPORT SYSTEMS, LLC
      By:   /s/ Corey Rinker         Name:   Corey Rinker        Title:   Chief
Financial Officer        BROADVIEW NP ACQUISITION CORP.
      By:   /s/ Corey Rinker         Name:   Corey Rinker        Title:   Chief
Financial Officer        BV-BC ACQUISITION CORPORATION
      By:   /s/ Corey Rinker         Name:   Corey Rinker        Title:   Chief
Financial Officer   

SIGNATURES CONTINUED ON FOLLOWING PAGE

 

9



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT

THE CIT GROUP/BUSINESS CREDIT, INC.
      By:   /s/ Evelyn Kusold         Name:   Evelyn Kusold       Title:   Vice
President        LENDERS:

THE CIT GROUP/BUSINESS CREDIT, INC.
      By:   /s/ Evelyn Kusold         Name:   Evelyn Kusold       Title:   Vice
President        JEFFERIES FINANCE LLC
      By:   /s/ Carl Toriello         Name:   Carl Toriello        Title:  
Chief Operating Officer   

 

10



--------------------------------------------------------------------------------



 



Schedule A
Specified Subsidiaries
CCL Historical Illinois, Inc.
CCL Historical Indiana, Inc.
CCL Historical Maryland, Inc.
CCL Historical Massachusetts, Inc.
CCL Historical Michigan, Inc.
CCL Historical Missouri, Inc.
CCL Historical New Jersey, Inc.
CCL Historical New York, Inc.
CCL Historical Ohio, Inc.
CCL Historical Rhode Island, Inc.
CCL Historical Vermont, Inc.
CCL Historical West Virginia, Inc.
CCL Historical Pennsylvania, Inc.
CCL Historical, Inc.
Corelyou Communications, Inc.
CorComm — Voyager, Inc.
Voyager Information Networks, Inc.
Horizon Telecommunications, Inc.
Fiberstream, Inc.
CoreComm Services, LLC
CoreComm Internet Group, Inc.
CoreComm Newco, Inc.
FCC Holdco 1, Inc.
Digicom, Inc.

 

11



--------------------------------------------------------------------------------



 



Schedule B
Specified Licenses

                  State   ATX Licensing, Inc.   Broadview NP
Acquisition, Inc.   ARC Networks, Inc.   BridgeCom
International, Inc.
Federal Communications Commission
  Section 214 Domestic for Listed States   Section 214 Domestic for Listed
States   Section 214 Domestic for Listed States   Section 214 Domestic for
Listed States
Alabama
  IXC
Foreign Corporation            
Arizona
  IXC
Foreign Corporation       IXC
Foreign Corporation    
Arkansas
  IXC
Foreign Corporation       IXC
Foreign Corporation   IXC
Foreign Corporation
California
  CLEC
IXC
Foreign Corporation   IXC
Foreign Corporation   CLEC
IXC
Foreign Corporation   IXC
Foreign Corporation
Colorado
  IXC
Foreign Corporation   IXC
Foreign Corporation   IXC
Foreign Corporation    
Florida
  IXC
Foreign Corporation       CLEC
IXC
Foreign Corporation   IXC
Foreign Corporation
Georgia
  IXC
Foreign Corporation       IXC
Foreign Corporation   IXC
Foreign Corporation
Idaho
  IXC
Foreign Corporation           IXC
Foreign Corporation
Illinois
  IXC
Foreign Corporation   IXC
Foreign Corporation   IXC
Foreign Corporation   IXC
Foreign Corporation
Indiana
  IXC
Foreign Corporation   IXC
Foreign Corporation   IXC
Foreign Corporation    
Iowa
  IXC
Foreign Corporation           IXC
Foreign Corporation
Kansas
  IXC
Foreign Corporation       IXC
Foreign Corporation   IXC
Foreign Corporation
Kentucky
  IXC
Foreign Corporation   IXC
Foreign Corporation   IXC
Foreign Corporation    
Louisiana
  IXC
Foreign Corporation       IXC
Foreign Corporation   IXC
Foreign Corporation
Michigan
  IXC
Foreign Corporation   IXC
Foreign Corporation   IXC
Foreign Corporation   IXC
Foreign Corporation
Minnesota
  IXC
Foreign Corporation       IXC
Foreign Corporation    
Mississippi
  IXC
Foreign Corporation            
Missouri
  IXC
Foreign Corporation       IXC
Foreign Corporation    
Montana
  IXC
Foreign Corporation   IXC
Foreign Corporation        
Nebraska
  IXC
Foreign Corporation            
Nevada
  IXC
Foreign Corporation   IXC
Foreign Corporation   IXC
Foreign Corporation    

 

12



--------------------------------------------------------------------------------



 



                  State   ATX Licensing, Inc.   Broadview NP
Acquisition, Inc.   ARC Networks, Inc.   BridgeCom
International, Inc.
New Mexico
  IXC
Foreign Corporation            
North Carolina
  IXC
Foreign Corporation       IXC
Foreign Corporation    
North Dakota
  IXC
Foreign Corporation            
Ohio
  IXC
Foreign Corporation   IXC
Foreign Corporation   CLEC
IXC
Foreign Corporation   IXC
Foreign Corporation
Oklahoma
  IXC
Foreign Corporation   IXC
Foreign Corporation   IXC
Foreign Corporation    
Oregon
  IXC
Foreign Corporation   IXC
Foreign Corporation        
South Carolina
  IXC
Foreign Corporation       IXC
Foreign Corporation    
Tennessee
  IXC
Foreign Corporation       IXC
Foreign Corporation    
Texas
  IXC
Foreign Corporation   IXC
Foreign Corporation   CLEC
IXC
Foreign Corporation   IXC
Foreign Corporation
Utah
  IXC
Foreign Corporation            
Washington
  IXC
Foreign Corporation           IXC
Foreign Corporation
Wisconsin
  IXC
Foreign Corporation            

 

13